internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-167297-01 date date legend decedent date trust spouse a year b date trust c year d e year year year year plr-167297-01 year year year year year date dear this is in response to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of decedent’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date decedent established trust an irrevocable_trust for the benefit of his children and grandchildren on date decedent and spouse transferred to trust real_estate and related leases the real_estate and related leases were valued at dollar_figurea on decedent’s year gift_tax_return article iii of trust provides that decedent’s purpose in establishing the trust is to provide his children with income during their lives and upon the death of each of his children to provide income to their children decedent’s grandchildren until the trust terminates article v a of trust provides in part that the trustee shall manage invest and reinvest the trust property shall collect the income thereof and shall pay over the net_income to the beneficiaries in accordance with the provisions of the trust at regular times in substantially equal amounts distributions shall be made in installments and paid to the beneficiaries not less than quarterly article v b of trust provides that all income shall be distributed equally to decedent’s children upon the death of any child his or her share of said income distribution shall be made to his or her children if any of decedent’s children should die without being survived by any children who are named as grandchildren herein then said child’s share of said income distribution shall be divided among the other beneficiaries then entitled to income distributions article vi of trust provides in part that the trust shall terminate and the corpus and all remaining principal and undistributed_income shall be distributed when plr-167297-01 both the following events have occurred a all of the children have died and b the youngest living grandchild has reached the age of years upon the termination the distribution shall be made of the assets in_kind or by the sale of some or all of the assets and a distribution of the proceeds the distribution shall be made per capita among all living grandchildren or if not living to their children per stirpes decedent relied on a qualified_tax professional to advise him in all tax matters for all pertinent years including the preparation of his gift_tax returns decedent timely reported the year transfers to trust on a form_709 united_states gift and generation-skipping_transfer_tax return on decedent’s year gift_tax_return spouse consented to have the gifts made by decedent and herself to third parties during the calendar_year as made one-half by each of them on schedule c part of the return the tax professional allocated only dollar_figureb of decedent’s gst_exemption to trust an amount believed to equal one-half the actuarial value of the interests passing to his grandchildren the tax professional mistakenly believed decedent was only required to allocate his gst_exemption in an amount equal to the actuarial value of the interests passing to his grandchildren in order to achieve an inclusion_ratio of zero for the trust on date decedent established trust for the benefit of spouse his children and grandchildren decedent transferred an insurance_policy on his life with a reported cash and fair_market_value of dollar_figurec to trust article vi of trust provides that this trust shall be administered as follows commencing as of the date of decedent’s death and during the life of decedent’s wife spouse the trustee shall distribute to spouse all of the net_income of the trust to be paid at least quarterly and the trustee may also make distributions from the principal if necessary even to the extent of exhausting principal as the trustee from time to time believes desirable in his sole discretion for the health support in reasonable comfort best interests and welfare of spouse decedent’s primary concern during the life of spouse is for her health and support in reasonable comfort and the trustee need not consider the interest of any other beneficiary in making distributions to spouse under this paragraph and upon the death of spouse this trust will terminate and the trustee is directed to distribute the remaining principal and undistributed_income to the trustee acting under that certain trust agreement dated date designated trust to be added to the principal held in trust thereunder decedent timely reported the date transfer to trust on a form_709 united_states gift and generation-skipping_transfer_tax return for year on decedent’s year gift_tax_return spouse consented to have the gifts made by decedent and herself to third parties during the calendar_year as made one-half by each of them on schedule c part of the year gift_tax_return the tax professional allocated only dollar_figured of decedent’s gst_exemption to trust an amount believed to equal one-half the actuarial value of the interests passing to his grandchildren the tax professional mistakenly believed that decedent was only required to allocate his gst_exemption in an amount equal to the actuarial value of the interests passing to his grandchildren in plr-167297-01 order to achieve an inclusion_ratio of zero for the trust in addition the tax professional mistakenly believed that the transfer to trust was eligible for gift-splitting decedent transferred dollar_figuree to trust in each of the following years year year year year year year year year and year decedent and spouse did not file gift_tax returns for year year year year year and year decedent and spouse filed gift_tax returns for year year and year and elected gift-splitting on those returns however the transfers to trust were not reported the tax professional mistakenly believed that the transfers of dollar_figuree to trust in year year year year year year year year and year did not have to be reported for gst tax purposes since the amount of the gifts per donee was less than dollar_figure per year and since the inclusion_ratio of trust was believed to have been determined by the allocation made on the year gift_tax_return decedent died on date shortly after date your representative submitted a private_letter_ruling request you have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of decedent’s gst_exemption for transfers made in year year year year year year year year year year and year and that such allocations shall be made based on the value of the property transferred as of the respective dates of the original transfers sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_25_2513-1 of the gift_tax regulations provides that if one spouse transferred property in part to his spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and hence severable from the interest transferred to his spouse sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-167297-01 for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-167297-01 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to make allocations of decedent’s available gst_exemption with respect to decedent’s transfer to trust on date and decedent’s transfers to trust in year year year year year year year year year and year the transfers to trust may not be split because the interest passing to third parties is not ascertainable at the time of the gift because principal may be invaded for spouse’s best interests the allocations will be effective as of the respective dates of the transfers to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-167297-01 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust and trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
